DETAILED ACTION
Status of the Application
Claims 1-18 have been examined in this application. This communication is the first action on the merits. Applicant did not file an Information Disclosure Statement (IDS).

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12, line 3, "the one or processors" should read "the one or more processors".  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-18) recite “[a] method of outsourcing a … task, the method comprising: receiving from a first task developer a definition of a first task comprising multiple operations; receiving a connection from a task buyer; displaying to the task buyer multiple tasks, including the first task; in response to the task buyer's selection of the first task: identifying multiple service providers qualified to perform the first task; determining availabilities of the multiple service providers; and routing the first task to a selected service provider; receiving one or more … deliverables upon completion of the first task by the selected service provider; and delivering the one or more … deliverables to the task buyer.” Claims 1-18, in view of the claim limitations, recite the abstract idea of outsourcing tasks by receiving a task definition from a task developer, receiving connection from a buyer, displaying the task to the buyer, identifying service providers qualified to perform the task in response to the a buyers selection, determining availabilities of service providers, routing the task to a selected service provider, receiving deliverables from the service provider upon completion, and delivering the deliverables to the buyer. 
As a whole, in view of the claim limitations, each of the above limitations are directed to outsourcing tasks by receiving a task definition from a task developer and connection from a buyer, displaying the task to the buyer, identifying service providers qualified and available to perform the task, routing the task to a selected service provider, receiving deliverables from the service provider upon completion, and delivering the deliverables to the buyer, which manages personal human behavior, relationships, and sales and marketing activities of human developers developing tasks, buyers buying tasks, and service providers performing tasks and delivering deliverables based on the personal human behavior and sales and marketing activity of the developer, buyer, service providers, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving a task definition from a task developer, receiving connection from a buyer, displaying the task to the buyer, identifying service providers qualified to perform the task in response to the a buyers selection, determining availabilities of service providers, routing the task to a selected service provider, receiving deliverables from the service provider upon completion, and delivering the deliverables to the buyer could all be reasonably interpreted as a human making observations of data regarding developed tasks and connections from buyers, a human displaying the obtained task information to a buyer using a pen and paper, a human mentally performing evaluations and making judgments to identify qualified and available service providers and to decide a service provider to route the task to, a human routing the task to a service provider either verbally or pen and paper, and a human receiving and delivering deliverables manually and/or with the use of a pen and paper; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “computer-based” and “electronic” in claim 1, ‘[a] non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method … comprising,” “computer-based,” and “electronic” in claim 11, “computer-based” and “electronic” in claim 14, and “[a]pparatus … comprising: one or more processors,” “executed by the one or more processors,” and “computer-based” in claim 14, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 & 15-18 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Elenbaas, et al. (US 20090204471 A1) at [0062]-[0063] and Applicant’s specification at [0088]-[0090], figs. 3, 4, (describing the embodiments of the invention are executed by a general-purpose computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims  2-10 & 15-18 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5 & 7-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Elenbaas, et al. (US 20090204471 A1), hereinafter Elenbaas.
Regarding claim 1, Elenbaas discloses a method of outsourcing a computer-based task, the method comprising ([0006]):
receiving from a first task developer a definition of a first task comprising multiple operations ([0076], wherein templates include a procedure section, which describes how a job is broken down into tasks, [0077] & [0078], wherein job templates are created and complied to be used by others);
receiving a connection from a task buyer ([0068], wherein a user, including a job owner, logs into a work management server and chooses a job via a web user interface);
displaying to the task buyer multiple tasks, including the first task ([0074] & [0075], a job specification module communicates with a job owner via a job owner module, wherein the job owner module presents information to and receives input from job owners (i.e. displaying information to task buyers), [0075], wherein the job specification module stores a plurality of job templates that may be chosen by job owners (i.e. information to be displayed includes job templates), [0076], wherein templates include a procedure section, which describes how a job is broken down into tasks (i.e. multiple tasks including the first task), and [0107] & Fig. 5A, wherein job templates are displayed for the job owner’s selection); 
in response to the task buyer's selection of the first task ([0078], wherein a job owner searches for job templates that are similar to what the owner is contemplating, [0107], wherein job owner uses a user interface to define a job and related tasks using a job template):
identifying multiple service providers qualified to perform the first task ([0147], wherein a work module operates with a user terminal to present tasks to qualified workers, [0079], wherein tasks are distributed to qualified workers, [0103], wherein the system determines whether applications received for the tasks are from qualified workers, [0109], wherein the system determines the number of qualified workers, [0122], wherein the system matches qualified workers that match the job owner’s needs);
determining availabilities of the multiple service providers ([0147], wherein a work module operates with a user terminal to present tasks to workers, [0148], wherein a worker filters tasks based on time available for the worker); and
routing the first task to a selected service provider ([0103], wherein if the applicant worker is qualified then the task is assigned to the worker);
receiving one or more electronic deliverables upon completion of the first task by the selected service provider ([0104], wherein a worker performs the assigned task, produces the results, and the results are received by the work management system, [0120], wherein a worker submits an audit report via a work management server, [0121], wherein the workers provide media files as results via the work management server, [0234]-[0236], wherein the management server receives preliminary or final result of the task from the worker via a submission screen); and
delivering the one or more electronic deliverables to the task buyer ([0099], tasks may be submitted to an intermediator for review and then submitted to the task owner, and [00235]-[0237], wherein upon receiving task results the job owner is notified and the job owner reviews and approves results).
Regarding claim 2, Elenbaas discloses the method of claim 1 (as set forth above), further comprising: facilitating browsing of the multiple tasks for immediate purchase based on one or more goals of the task buyer ([0076], wherein templates include a procedure section, which describes how a job is broken down into tasks, [0078], wherein a job owner searches for job templates that are similar to what the owner is contemplating, [0147], wherein a work module operates with a user terminal to present tasks to qualified workers and available workers, and [0151], wherein the detailed information of the task includes requirements that need to be met to qualify for immediate payment from job owners).
Regarding claim 3, Elenbaas discloses the method of claim 1 (as set forth above), further comprising: verifying that the one or more electronic deliverables satisfy terms of the first task identified in the definition of the first task ([0099], tasks may be submitted to an intermediator for approval, [0239]-[0240], wherein the job owner specifies the approval processes associated with submitting a task, including, criteria for completion of the task and who should review the result of the tasks, [0278], wherein results of a task may be reviewed by the job owner or any worker).
Regarding claim 4, Elenbaas discloses the method of claim 1 (as set forth above), further comprising registering the multiple service providers, wherein registering a first service provider comprises: receiving a registration application from the first service provider ([0103], wherein workers interested in tasks apply for tasks and it is determined if the applications received are from qualified workers);
identifying one or more skills of the first service provider ([0105], wherein the system determines if the applicant worker’s qualifications and trust quotient exceed a threshold set by the owner, [0109]-[0110], wherein a job owner specifies the qualifications of workers for tasks including degree requirements, education, professional designations, interests, language skills, and [0137], wherein the worker profile stores worker’s personal information, information verified from third party sources, scores and test results from administering agencies); and
verifying the one or more skills of the first service provider ([0133], wherein a trust management module includes an arbitration module which reviews unfavorable outcomes of arbitrations with the worker as a party to determine if the worker actually possesses the skill or qualifications indicated in his or her profile, [0135], wherein a verification module verifies workers information in a workers profile by cross-checking the profile with third party sources and databases, [0137], wherein the worker profile stores workers personal information, information verified from third party sources, scores and test results, and [0138], the evaluation engine determines the trust quotient of workers based on information in the workers’ profiles, the verification module, and the arbitration module).
Regarding claim 5, Elenbaas discloses the method of claim 4 (as set forth above), wherein said verifying comprises one or more of: testing the one or more skills of the first service provider ([0137], wherein the worker profile stores workers personal information, information verified from third party sources, scores and test results, [0138], the evaluation engine determines the trust quotient of workers based on information in the workers’ profiles, the verification module, and the arbitration module, and [0153], wherein workers’ skills are identified by test results); and
confirming a certification of the first service provider ([0076], wherein job templates include certification and credentials needed to take the task, [0122], when tasks are to be performed by credentialed professionals, the work management server collects necessary information to match a qualified worker who meets the job owner’s detailed requirements, [0109] & Fig. 5C, El. 524, wherein a job owner specifies a workers requirements including professional degrees and certificates, and wherein a job owner may select to authenticate a workers credentials via national ID cards or other authentication information).
Regarding claim 7, Elenbaas discloses the method of claim 1 (as set forth above), wherein receiving a connection from a task buyer comprises activation, by the task buyer and within a first application program, of a control associated with outsourcing a task associated with the first application program ([0068], wherein a user, including a job owner, logs into a work management server and chooses a job via a web user interface).
Regarding claim 8, Elenbaas discloses the method of claim 1 (as set forth above), wherein the definition of the first task specifies: input required from the task buyer ([0107] & Figs. 5A-5F, a job owner defines a job and its related tasks by selecting a job template and filling necessary fields or modify default entries);
the one or more electronic deliverables from the selected service provider ([0076], wherein a job template includes a return statement which specifies the final result of the task, [0115] & Figs. 5E, El. 552, a job owner defines a task and provides directions to workers and uploads files for workers to interact with, including uploading an audio file to be transcribed, [0121], wherein job templates for media services tasks include performing a function to a media file and the result includes providing an updated version of the file); and
one or more operations to be performed on the input ([0076], wherein a job template includes procedure section which describes how a job is broken down into tasks, [0115] & Figs. 5E, El. 552, a job owner defines a task and provides directions to workers, including directions associated with an uploaded file, such as transcribing an audio file, [0121], wherein job templates for media services tasks include performing a function to a media file including transcription, proofreading, resume review, cover letter review, and splitting media files, [0123], wherein a job may include reviewing, editing, or translating a video, and [0124], wherein a video may be provided with instructions on how to enter evaluations of a main video, including typing comments into a text box in real time with a time stamp).
Regarding claim 9, Elenbaas discloses the method of claim 8 (as set forth above), wherein the definition of the first task further comprises fees to be paid to one or more of: the first task developer ([0077], wherein royalties are offered for sharing job templates with others, [0107], templates are designed by third parties and made available to job owners with the payment of fees); and
the selected service provider ([0115] & Fig. 5F, wherein a job owner specifies the compensation to be paid to workers for each task).
Regarding claim 10, Elenbaas discloses the method of claim 1 (as set forth above), wherein the first task is routed to the selected service provider without identifying the selected service provider to the task buyer ([0103], wherein if the applicant worker is qualified then the task is assigned to the worker, [0250], wherein the workers and task owners act through aliases so that the true identity of the party is not revealed to the other party).
Regarding claims 11 & 12, these claims are substantially similar to claim 1, and are, therefore, rejected on the same basis as claim 1. While claim 11 is directed to a non-transitory computer-readable medium storing instructions executed by a processor and claim 12 is directed to a system comprising: memory storing instructions executed by one or more processors, Elenbaas discloses a non-transitory computer-readable medium storing instructions executed by a processor ([0064]-[0065] & [0073]) and a system comprising: memory storing instructions executed by one or more processors ([0006], [0064]-[0065], & [0073]),  as claimed.
Regarding claim 13, Elenbaas discloses a method of outsourcing a computer-based task, the method comprising ([0006]):
receiving from a first task developer a definition of a first computer-based task comprising multiple operations  ([0076], wherein templates include a procedure section, which describes how a job is broken down into tasks, [0077] & [0078], wherein job templates are created and complied to be used by others);
receiving from a first service provider an indication of willingness to perform the first task ([0103], wherein workers interested in a task, apply for a task, and [0142]-[0143], wherein the system receives a selection of a task from a worker);
receiving a purchase of the first task from a task buyer ([0078], wherein a job owner searches for and selects job templates that are similar to what the owner is contemplating, [0101]-[0103], [0107], & [0115]-[0116] & Fig. 4A, wherein after job owner uses a user interface to define/modify a job, related tasks, and define a price using a job template including price, the system publishes the task descriptions to be viewed by workers);
in response to the task buyer's purchase of the first task: identifying multiple service providers qualified to perform the first task, including the first service provider ([0103], wherein the system determines if applications for the task are received from qualified workers, and if there are one or more applications for the task, the process proceeds to determine 434 if the job owner approves the worker, [0079], wherein tasks are distributed to qualified workers, [0109], wherein the system determines the number of qualified workers, [0122], wherein the system matches qualified workers that match the job owner’s needs); 
determining availabilities of the multiple service providers ([0142]-[0143], wherein after the worker searches logs into the system and searches for tasks, the system receives a selection of a task from a worker, [0147]-[0148], wherein a work module operates with a user terminal to present tasks to workers, and the worker may filter tasks based on time available for the worker); and 
routing the first task to a selected service provider ([0103], if the worker is approved, the process proceeds to assign 438 the task to the applicant worker, and assignment information indicating which worker is assigned to which tasks are generated by the workflow engine 258 and then sent 440 to the user terminal 130 or 140 for display); 
receiving one or more electronic deliverables upon completion of the first task by the selected service provider ([0104], wherein a worker performs the assigned task, produces the results, and the results are received by the work management system, [0120], wherein a worker submits an audit report via a work management server, [0121], wherein the workers provide media files as results via the work management server, [0234]-[0236], wherein the management server receives preliminary or final result of the task from the worker via a submission screen); and 
delivering the one or more electronic deliverables to the task buyer  ([0099], tasks may be submitted to an intermediator for review and then submitted to the task owner, and [00235]-[0237], wherein upon receiving task results the job owner is notified and the job owner reviews and approves results).
Regarding claim 14, Elenbaas discloses apparatus for outsourcing a computer-based task, comprising ([0006], [0064]-[0065], & [0073]): 
one or more processors ([0006], [0064]-[0065], & [0073]); 
developer interface logic executed by the one or more processors and operated by a service developer to design the computer-based task as a series of one or more discrete computer-based operations ([0076], wherein templates include a procedure section, which describes how a job is broken down into tasks, [0077] & [0078], wherein job templates are created and complied to be used by others);
user interface logic executed by the one or more processors and operated by a task buyer to purchase the computer-based task ([0074]-[0076], [0078], wherein a job specification module communicates with a job owner via a job owner module, wherein the job owner module presents information to and receives input from job owners, the job specification module stores a plurality of job templates that may be chosen by job owners, including a procedure section, which describes how a job is broken down into tasks (i.e. multiple tasks including the first task, and a job owner searches for and selects job templates that are similar to what the owner is contemplating, [0101]-[0103], [0107], & [0115]-[0116] & Fig. 4A, wherein job templates are displayed for the job owner’s selection, job owner uses a user interface to define/modify a job, related tasks, and define a price using a job template including price, the system publishes the task descriptions to be viewed by workers);
task routing logic executed by the one or more processors to select, from one or more service providers qualified to complete the computer-based task, a first service provider to receive the computer-based task ([0103], wherein the system determines if applications for the task are received from qualified workers, and if there are one or more applications for the task, the process proceeds to determine 434 if the job owner approves the worker, [0079], wherein tasks are distributed to qualified workers, [0109], wherein the system determines the number of qualified workers, [0122], wherein the system matches qualified workers that match the job owner’s needs);  
scheduling logic executed by the one or more processors to determine availabilities of the one or more service providers to complete the computer-based task by a predetermined deadline ([0142]-[0143], wherein after the worker searches logs into the system and searches for tasks, the system receives a selection of a task from a worker, [0147]-[0148], wherein a work module operates with a user terminal to present tasks to workers, and the worker may filter and prioritize tasks based on time available for the worker, time required, deadline of the task, [0109], the job owner populates various fields 524 to set the requirements or qualifications of workers for the task, including degree requirements, professional degrees, and time the task must be performed, and qualified workers are displayed based on populated fields, [0103], if applications for the task are received from qualified workers and the worker is approved by the owner, the process proceeds to assign 438 the task to the applicant worker, and assignment information indicating which worker is assigned to which tasks are generated by the workflow engine 258 and then sent 440 to the user terminal 130 or 140 for display); and 
provider interface logic executed by the one or more processors and operated by the first service provider to receive the computer-based task and to submit a deliverable produced by the computer-based task ([0104], wherein a worker performs the assigned task, produces the results, and the results are received by the work management system, [0120], wherein a worker submits an audit report via a work management server, [0121], wherein the workers provide media files as results via the work management server, [0234]-[0236], wherein the management server receives preliminary or final result of the task from the worker via a submission screen).
Regarding claim 15, Elenbaas discloses the apparatus of claim 14 (as above), further comprising: skills-matching logic executed by the one or more processors to identify the one or more service providers qualified to complete the computer-based task  ([0103], after workers interested apply for tasks, it is determined if the applications received are from qualified workers, [0137], wherein the worker profile stores worker's personal information, scores and test results from administering agencies, and job preferences, and the worker profile is accessed to search for workers qualified for tasks, and [0110] & [0153], wherein qualifications for a job include education and skills).
Regarding claim 16, Elenbaas discloses the apparatus of claim 15 (as above), wherein the skills-matching logic identifies the one or more service providers by matching a set of skills identified by the service developer, while designing the computer-based task, with skills of a pool of service providers ([0107], [0109], with user interface 500, a job owner defines a job and tasks using a job template by choosing a job template, filling necessary fields or modifying default entries, and hierarchically organizing templates to facilitate job owners to select templates by criteria, e.g., skills required, the job owner may populate various fields 524 to set the requirements or qualifications of workers, including degree requirements, professional degrees, etc., and based on the populated fields, the number of qualified workers may be displayed in a box 526 to inform the job owner, [0076]-[0078], job templates include certification/credentials needed to take on a task a job, and wherein template may be shared by with others, a template may be customized, and customized templates are stored and made available to other job owners, [0224], creating jobs or tasks using templates includes modifying skills for the tasks).
Regarding claim 17, Elenbaas discloses the apparatus of claim 14 (as above), further comprising: status management logic executed by the one or more processors to monitor a status of the computer-based task after receipt of the computer-based task by the first service provider ([0235]-[0236], the work management server 160 offers the worker with the option of submitting the results of the task as provisional results for review by the job owner or the results may be submitted in phases, and the receipt of the preliminary results are then notified 1716 to the job owner, wherein the job owner reviews the preliminary results and provides the job owner's review of the preliminary results, and the work management system 160 receives 1718 the review, and notifies 1720 the worker of the job owner's review, and after appropriate actions (if needed), the worker then uploads or submits the updated work or report on the status or findings to the work management server 160, which are received 1722 at the work management server 160 and submitted 1724 as final results to the job owner, [0241], fig. 17D is a user interface 1750 allowing a job owner to confirm the status of tasks, wherein text box 1752 displays listing the names of active jobs, and in area 1756 below the text box 1752, the following information is provided: (i) number of jobs completed, (ii) number of jobs outstanding (to be completed), (iii) total compensation per job, (iv) percentage of jobs completed, and (v) job expiration dates).
Regarding claim 18, Elenbaas discloses the apparatus of claim 14 (as above), wherein the task routing logic comprises executable by the one or more processors to: identify the one or more service providers qualified to complete the computer-based task ([0101], [0103], after a job owner generates a job and task description, it is determined 422 whether there are a sufficient number of workers satisfying the requirements for the tasks (as defined by the task descriptions, workers interested in the task then apply for the task, and then, the process proceeds to publish 426 the task descriptions to be viewed by workers); and rank the one or more service providers based on their skills and based on weights associated with the skills ([0103], [0105]-[0106], if there are sufficient workers, the process publishes 426 the task descriptions that viewed by workers, workers interested in the task then apply for the task, and if applications are received from qualified workers, the process proceeds to determine 434 if the worker is approved, wherein in the process of obtaining approval for an applicant worker, it is determined if the applicant worker's qualification and the trust quotient exceed a threshold set by the job owner and the job owner approves the applicant worker, the applicant worker may be assigned the task, [0162], reputation score manager 290 computes a reputation score for each worker provides the information needed for processing the trust quotients, [0164]-[0166] & [0178]-[0181], each worker may be associated with reputation scores specific to: (i) completion of task, (ii) quality of task results, (iii) timeliness, and (iv) independence of execution, wherein regression and machine learning techniques may be used to determine how each factor should be weighted in the predicting reputation scores for a worker, wherein a worker reputations are for all tasks, a specific task, or a category of tasks, [0187], based on the updated reputation score, a worker may become qualified for award, [0285], wherein badges of accomplishments awarded to a worker indicating qualifications and capabilities (''badges") required for taking a job).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elenbaas in view of Erol, et al. (US 20120053992 A1), hereinafter Erol.
Regarding claim 6, Elenbaas discloses the method of claim 4 (as set forth above). Further, while Elenbaas discloses further comprising: notifying the first service provider of the first task definition ([0147] & Fig. 9, wherein a work module operates with a user terminal to present tasks to workers, [0148], wherein a worker filters tasks based on time available for the worker) and generally discusses bidding on tasks ([0152]), Elenbaas does not expressly disclose the remaining limitations, which are taught by further teachings in Erol.
Erol teaches receiving a bid for the first task from the first service provider ([0117], wherein a task is generated to get (i.e. receive) bids from providers, [0116] & [0185], wherein workers/providers bid on the task and a customer may accept the bid);
wherein the bid signifies that the first service provider will perform the first task for a value identified in the bid ([0116]-[0117] & [0185], the distribution system selects providers/workers based on bids and distributes tasks to the provider/worker with the lowest bid, such that only one selected provider has access to the task and its associated input content, and [0185], wherein the bid includes the price charged by the worker).
Elenbaas and Erol are analogous fields of invention because both discuss assigning of tasks to workers based on qualifications and skills of workers. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include in the task assignment system of Elenbaas the ability to assign tasks to workers based on bids received from workers as taught by Erol since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, it would have been obvious to modify Elenbaas to include the aforementioned teachings of Erol to provide a comprehensive pricing system that takes into account various aspects of a task and generates a price that is in-line with the nature of the task. [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623